Title: To George Washington from Ebenezer Hazard, 24 June 1788
From: Hazard, Ebenezer
To: Washington, George



Sir,
General Post Office,New York June 24th 1788.

By sending the enclosed under Cover to me, our good Friend Dr Gordon has given me another Opportunity of testifying my Respect for your Excellency, without unnecessarily diverting your Attention from more important Objects. It came to hand yesterday from Boston, where Mr John Adams has at length arrived after a Passage of ten Weeks.

The Attention of Politicians here is wholly engrossed by the new Constitution. The Information received of late from New Hampshire leaves little or no Reason to doubt of its Adoption by that State, and the Gentlemen in Congress from thence consider it as a certain Event. The Convention of this State is now sitting at Poughkeepsie, and the Antifederalists have a decided Majority in that Body: we are told that their Conduct is more temperate than was at first expected, and some are sanguine enough to believe that the Necessity of the Case will induce them to adopt the new Constitution: others, perhaps better informed, seem confident that they will make certain Amendments the Condition of their adopting it: in my Opinion much depends upon the Conduct of Virginia, for whose Decision we wait with anxious Impatience: should that be favorable, New York will have no Supporter, in Case of a Rejection, but Rhode Island, and the Union will have but little to apprehend from either the Politics or Power of both. With every Sentiment of Esteem and Respect, I have the Honor to be, Your Excellency’s most obedient and very humble Servant

Ebenr Hazard

